MANNING, J.
Defendant demurred to the indictment, because it charged him with having stolen a cow, without specifying any value, or averring that the offense was committed after the statute of February 20, 1875, making the offense grand larceny without regard to value. In cases of larceny, an allegation of the value of the property stolen is generally essential, in order that the record may show what penalty the court has authority to adjudg.e against the offender, upon his pleading “guilty,” or upon the rendition of a verdict of “guilty” against him. And in the case of an offense, for which the penalty has been increased by a recent enactment, it is advisable, and may in some instances be necessary, to allege also that it was committed since the statute went into operation. — See Bish. on Cr. Pro. (2d ed.), §§ 77, 538 et seq.; The State v. Garner, 8 Port. 447; Sheppard v. The State, 42 Ala. 531. In all the forms for indictments in cases of larceny, furnished by our several Codes, the averment of value is contained. But, where the grade of the crime does not depend upon the value of the thing stolen, it is not always necessary that this value should be alleged in the indictment. — 1 Bish. Cr. Pr. § 567; Sheppard v. The State, supra; Clark v. People, 1 Scammon, 117; Lopez v. The State, 20 Texas, 780. And under the statute of February 20, 1875, the stealing of cattle is made grand larceny without regard to value. Hence, an indictment, not alleging such value, may be good.
It is supposed, however, since this was not so until the passage of the act of February, 1875, that an indictment, which does not contain that averment, ought to allege that the offense was committed after the statute went into operation ; else it cannot be known by the record, upon a verdict of “ guilty,” whether the offense was petit or grand larceny. The answer to that is, the defendant could not be indicted in the spring of 1877, for a petit larceny committed two years before. This is prohibited by the statute, which bars prosecutions for misdemeanors after one year. — Code of 1876, § 4644 13952). And a conviction under the present indictment must, therefore, necessarily be of the offense of grand larceny, under the act of 1875, the penalty for which is prescribed by law.
We are of opinion that the demurrer to the indictment was properly overruled.
Let the judgment of the Circuit Court be affirmed.